               Case 2:18-cr-00096-JAM Document 51 Filed 09/18/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00096-JAM

11                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN RESPONDENT’S NOTICE
12                          v.

13   THOMAS VANWINKLE,

14                                Defendant.

15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

19 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

20 Opposition to Defendant’s Motion for Compassionate Release Pursuant to U.S.C. § 3582(c)(1)(A),
21 pertaining to defendant Thomas VanWinkle, and the Government’s Request to Seal shall be SEALED

22 until further order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United

24 States and counsel for the defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

27 the Government’s request, sealing the Governments’s Request and Exhibit 2 serves a compelling

28 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
      FORTH IN GOVERNMENT’S NOTICE
               Case 2:18-cr-00096-JAM Document 51 Filed 09/18/20 Page 2 of 2

 1 government would be harmed. In light of the public filing of its notice of request to seal, the Court

 2 further finds that there are no additional alternatives to sealing the government’s motion that would

 3 adequately protect the compelling interests identified by the government.

 4

 5    Dated:        9/18/20                                /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
 6                                                   UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET         2
      FORTH IN GOVERNMENT’S NOTICE
